DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference signs in the drawings and specification. In addition, the drawings should be annotated as 1 and 2 or 1A and 1B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 101381848 in view of Verner et al, EP 3671788 [Verner].
Regarding claim 1, Kim discloses (figs.1-6) an arc mitigation apparatus (1) for an air insulated switchgear, the apparatus (1) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is configured to be installed in a wall (11) of a compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10),
the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment  (10,
the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to explicitly disclose the medium voltage switchgear and a switch; and wherein the switch is configured to activate based on movement of the flap.
Verner discloses (figs.1-3) a similar apparatus comprising a medium voltage switchgear and  a switch (1); and where the switch (1) is configured to activate based on movement of a flap [para.0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch taught by Verner, thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding claim 7, Kim discloses (figs.1-6) an arc mitigation system (1) for an air insulated switchgear, the system (1) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is configured to be installed in a wall (11) of a compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment (10),
the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, when the flap (20) is installed in the wall (11) of the compartment  (10),
the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to explicitly disclose the medium voltage switchgear, a switch and a circuit limiter; and wherein the switch is configured to activate based on movement of the flap, and wherein activation of the switch is configured to trigger the current limiter.
Verner discloses (figs.1-2) a similar system comprising a medium voltage switchgear,  a switch (1) and a current limiter (circuit breaker); and where the switch (1) is configured to activate based on movement of a flap [para.0002], and where activation of the switch (1) is configured to trigger the current limiter (circuit breaker) [para.002]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch and current limiter taught by Verner, thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding claims 2 and 8, Kim further discloses where the control mechanism (60) comprises a control spring (50).
Regarding claims 3 and 9, Kim and Verner further disclose where the switch (Verner,1) is configured to activate based on movement of the flap from the closed position to the open position [para.0002].
Regarding claims 4 and 10, Kim and Verner further disclose, where the switch (1) is configured to activate based on movement of the flap away from the closed position [para.0002].
Regarding claims 5 and 11, Kim and Verner further disclose, where the switch (1) is configured to activate based on a magnitude of movement of the flap away from the closed position [para.002].
Regarding claim 6, Kim and Verner further disclose 6, where the switch (1), when activated, is configured to trigger a current limiter (circuit breaker).
Regarding claim 12, Kim discloses (figs.1-6) a compartment(10) for an air insulated switchgear, the compartment (10) comprising:
a flap (20);
a control mechanism (60),
where the flap (20) is installed in a wall (11) of the compartment (10),
where the flap (20) is configured to permit when open air and/or gas passes through the flap (20) from inside the compartment (10) to outside the compartment (10),
where, the flap (20) is configured to move from a closed position to an open position due to a pressure difference between an inside of the compartment (10) and an outside of the compartment (10), and
where the control mechanism (60) is configured to set a flap threshold pressure for the flap (20) with respect to the pressure difference that will move the flap (20) [see description: weights 63 and 65 provide the pressure balance for opening/closing the flap (cover)].
Kim fails to disclose a switch; and wherein the switch is configured to activate based on movement of the flap.
Verner discloses (figs.1-2) a similar compartment  comprising a switch (1); and where the switch (1) is configured to activate based on movement of a flap [para.0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim with the inclusion of the switch taught by Verner, thereby simultaneously venting excess air (gas) and tripping the switchgear circuit breaker, thus ensuring the equipment is safe to personnel.
Regarding 13, 14 and 15, Verner further discloses a medium voltage air insulated switchgear [para.001].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cortinovis et al, Rajauria et al, Ma et al, Johansson et al, Pawar, Palvadi et al and Zende et al are examples of switchgears configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833